PER CURIAM.
Order reversed, and motion denied, without costs in this court or in the court below, upon condition that the defendant, at plaintiff’s election, enter into a stipulation discontinuing this action, without costs and without prejudice to the plaintiff’s right to renew this motion upon new affidavits. Held, that the papers contain no competent evidence of adultery upon the part of the defendant, and, the defendant denying such adultery, there is no reason to believe the plaintiff will be successful in her action; (2) that the papers show that the plaintiff is strong and in good health, accustomed to work, that she has no children, and that her husband has given her "one-half of his property, and therefore there is no reason for compelling defendant to furnish her alimony or counsel fee to enable her to prosecute her action.